Exhibit EXCLUSIVE SUBLICENSE AGREEMENT This Exclusive Sublicense Agreement (“Agreement”) is made and entered into as of the 15th day of August, 2008 (the “Effective Date”), by and between Advanced Cell Technology, Inc., a Delaware corporation with offices located at 11100 Santa Monica Blvd, Suite 850, Los Angeles, CA 90025 (“ACT”), Embryome Sciences, Inc., a California corporation (“ES”), with offices located at 1301 Harbor Bay Parkway, Suite 100, Alameda, California 94502.ACT and ES are sometimes hereinafter referred to as the “Parties”. WITNESSETH WHEREAS, ACT is the licensee of certain
